Title: John Adams and Abigail Adams to John Quincy Adams, 26 April 1795
From: Adams, John,Adams, Abigail
To: Adams, John Quincy


          
            
              My dear Son
              Quincy April 26. 1795
            
            I have received your Letters Numbers 1. 2. 3. 4. and 5. but not in the order, in which they were written— Number one, was the last recd as it came to hand by the last Post.
            
            Never was a Father more Satisfied, or gratified, than I have been with the kind Attention of my sons Since they went abroad. I have no Language to express to you the Pleasure I have recd from the Satisfaction you have given to The President and Secretary of State, as well as from the clear, comprehensive, & masterly Accounts in your Letters to me of the public Affairs of Nations in Europe whose Situation and Politicks it most concerns Us to know— Go On, my dear son, and by a dilligent Exertion of your Genious and Abilities, continue to deserve well of your Father but especially of your Country. The more faithfully you have discharged and fulfilled your Duty to me, the more anxious I have been least I may not have fulfilled mine to you with so much Punctuallity. It is painful to the Vanity of an Old Man to acknowledge the Decays of Nature: but I have lost the habit of Writing, from the Want of a Clerk, from weak Eyes and from a trembling hand, to such a degree, that a Pen is as terrible to me, as a sword to a Coward, or which is perhaps a more suitable comparison, as a rod to a Child.
            The Revolution in Holland as We generally call it, though some call it a Conquest, will probably have an Influence in Europe, and eer long produce a Peace. All Nations must be nearly exhausted.
            Of France I presume not to predict any Thing except their Success in their military Operations, untill there is more tranquility and more toleration of political Opinions and discussions. Untill they discover, that a Bridle is necessary to the Horse whoever is the Rider, they will be in danger of Stumbling, Starting and being run away with.
            In Politicks We enjoy a Serene sky— The Season is rainy beyond almost any Example in my Memory. This fair Weather in Public affairs and foul Weather in private Concerns is a Coincidence in favour of our Happiness which I pray may continue, and then blessed shall We be indeed. Pacific and Foederal Politicks prevail, even to the Overthrow of Mr Austin for the present. Mr Dexter however is supposed to have lost his Election to the great Regret of the best Men. The Clergy have loaded the Press with sermons in favour of Government.
            Our Friends are generally well—extreamly anxious to read your Letters and your Brothers and highly delighted with them.
            I am happy that Mr Jay communicated to you his Progress. I presume his Labours will be rewarded. I doubt not, though I know not the Contents of the Treaty, that the Same Honour, Candour,

Equity, Magnanimity, Address and Penetration which he has shewn on former Occasions will appear on this.
            In the inclosed I have corrected a foolish Error of the Press, and put delighted for delightful and his for the. I wish you to have it translated and published in French—
            My Love to your Brother. I consider myself as writing to both when I write to one, being to / both an Affectionate Father
            
              John Adams
            
          
          
            
              My dear Son
            
            I add a line to your Fathers Letter to inform you that I wrote to you and your Brother last week by a vessel going direct to Amsterdam belonging to W Cunningham, & I wrote you by an other vessel going to Hamburgh a month since. We are anxious to hear from you both. I feel the freedom of communication so curtaild that I can only add, what cannot suffer a Revolution, the fervent affection / of your Mother
            
              A Adams
            
          
        